TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00047-CR
                                     NO. 03-00-00048-CR




                             Gary Lynn Norsworthy, Appellant

                                              and

                                Lewis Norsworthy, Appellant

                                               v.

                                 The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
                       NOS. 99-042-K26 & 99-043-K26
         HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




              A jury found appellants Gary Lynn Norsworthy and Lewis Norsworthy guilty of

manufacturing, or possessing with intent to manufacture or deliver, more than four grams but less

than two hundred grams of methamphetamine.            See Tex. Health & Safety Code Ann.

§ 481.112(a), (d) (West Supp. 2000).       The jury assessed each appellant’s punishment at

imprisonment for fifty-six years. We will affirm.

              Appellants were arrested by police officers executing a warrant to search a

residence in Leander. Methamphetamine, laboratory equipment, and chemicals used in the

manufacture of methamphetamine were among the items seized during the search. In their sole
point of error, appellants contend the evidence should have been suppressed because the affidavit

supporting the issuance of the warrant did not state probable cause. See U. S. Const. Amend. IV;

Tex. Const. art. I, § 9; Tex. Code Crim. Proc. Ann. arts. 1.06 (West 1977); 18. 01(b) (West

Supp. 2000). Appellants do not make separate federal and state law arguments.

               Probable cause to issue a search warrant exists when the facts submitted to the

magistrate are sufficient to justify a conclusion that the object of the search is probably on the

premises at the time the warrant is issued. Cassias v. State, 719 S.W.2d 585, 587 (Tex. Crim.

App. 1986); Hackleman v. State, 919 S.W.2d 440, 447 (Tex. App.—
                                                              Austin 1996, pet. ref’d

untimely filed). The sufficiency of a search warrant affidavit is determined by use of “totality of

the circumstances” analysis. Illinois v. Gates, 462 U.S. 213, 234 (1983); Hennessy v. State, 660
S.W.2d 87, 90 (Tex. Crim. App. 1983); see State v. Martin, 833 S.W.2d 129 (Tex. Crim. App.

1992). Only the facts found within the four corners of the affidavit may be considered. Jones

v. State, 833 S.W.2d 118, 123 (Tex. Crim. App. 1992). Reasonable inferences may be drawn

from the affidavit, however, and the affidavit must be interpreted in a common sense and realistic

manner. Lagrone v. State, 742 S.W.2d 659, 661 (Tex. Crim. App. 1987); Carroll v. State, 911
S.W.2d 210, 216 (Tex. App.—
                          Austin 1995, no pet.). The issuing magistrate’s determination of

probable cause should be given great deference by reviewing courts, and should be sustained so

long as the magistrate had a substantial basis for concluding that a search would uncover evidence

of wrongdoing.     Gates, 462 U.S. at 236; State v. Bradley, 966 S.W.2d 871, 873 (Tex.

App.—
    Austin 1998, no pet.).




                                                2
                The affiant was Sergeant Mitchell M. Martin, a veteran narcotics officer. The

affidavit states, in pertinent part:


               On November 17, 1998, your Affiant personally spoke with Sheriff Gordon
        Morris of the Lampasas County Sheriff Department. Sheriff Morris advised your
        Affiant that a Confidential Informant (hereafter referred to as CI) who wishes to
        remain anonymous for personal safety purposes had contacted Sheriff Morris and
        advised the following information.

                The CI advised Sheriff Morris that on November 17, 1998 at approximately
        7:30 a.m. the CI noticed that neighborhood dogs had apparently gotten into the
        CI’s and surrounding neighbors trash that had been placed out near the street for
        pickup.

                The CI began to pick up the trash and noted that the neighbors trash in front
        of 2004 Falcon Oaks Dr. contained numerous empty suphedrine and equate
        containers, lying on the ground. The CI further noted what appeared to be a
        plastic Wal-Mart bag which also contained numerous of the same type of
        suphedrine and equate containers. The CI felt this strange that there were so many
        of these type empty containers.

                The CI further advised that while CI was attempting to pick up the trash,
        CI overheard several persons talking inside a storage building attached to the
        residence of 2004 Falcon Oaks Dr. The CI said a short time later an unidentified
        person opened the door to the storage building at which time the CI noted a strong
        chemical odor similar to that of ammonia. The CI was fearful that illegal narcotics
        activities were being conducted at the residence, at which time the CI went back
        to CI’s residence.

                The CI then made contact with Sheriff Morris of the Lampasas County
        Sheriff’s Department.

                The CI identified the resident of 2004 Falcon Oaks Dr. as JERRY DON
        STEWART . . . . CI further advised that STEWART resides alone at the
        residence and that there is constant vehicular traffic coming and going at
        STEWART’s residence day and night. CI told Sheriff Morris, at night vehicles
        will drive into STEWART’s residence and turn off their lights while approaching.




                                                 3
               Sheriff Morris further advised your Affiant that the CI is familiar with these
       types of activities being consistent to that of illegal narcotics trafficking. The CI
       has had past experiences with CI’s family members being involved with the
       trafficking of controlled substances.

               Sheriff Morris advised you Affiant that the CI is a credible and reliable
       person. The Sheriff has known the CI over the past 20 years. Sheriff Morris
       further advised your Affiant that the CI is an outstanding person in the CI’s
       community and has never known the CI to be involved with any illegal activities.


The affidavit goes on to state that large quantities of suphedrine are used in the manufacture of

methamphetamine and that Stewart was known by investigators to be involved in narcotic activity.

               Appellants contend the affidavit is inadequate because it does not demonstrate the

veracity of the confidential informer from whom most of the pertinent facts were obtained. See

Carroll, 911 S.W.2d at 216 (informer’s veracity is relevant consideration in determining whether

affidavit states probable cause). Appellants point out that the affidavit does not indicate that the

informer had given reliable information in the past, or that the informer’s statements had been

corroborated by independent police investigation. See Ashcraft v. State, 900 S.W.2d 817, 827

          Corpus Christi 1995, pet. ref’d); Cerda v. State, 846 S.W.2d 533, 535 (Tex.
(Tex. App.—

App.—
    Corpus Christi 1993, no pet.). They also note that the informer’s statements were not

against his penal interest. See Abercrombie v. State, 528 S.W.2d 578, 584 (Tex. Crim. App.

1975) (op. on reh’g).

               Double hearsay may be used to show probable cause if there is a substantial basis

for crediting the hearsay at each level. Hennessy v. State, 660 S.W.2d 87, 91 (Tex. Crim. App.

1983). Sergeant Martin was entitled to rely on the credibility of Sheriff Morris, and appellants



                                                 4
do not argue to the contrary. Sheriff Morris, in turn, had known the informer for twenty years,

knew he had no criminal record, and believed him to be an outstanding person in the community.

See id. Morris also knew the informer was familiar with drug trafficking because members of the

informer’s family had been involved in the narcotics trade. When the affidavit is read in a

common sense manner, we believe that both the sheriff and the magistrate had a substantial basis

for crediting the information received from the informer and for concluding that a search would

uncover evidence of wrongdoing. The point of error is overruled.

              The judgments of conviction are affirmed.




                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: January 19, 2001

Do Not Publish




                                               5